United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Santa Clarita, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2140
Issued: August 24, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 23 2010 appellant filed a timely appeal from an Office of Workers’
Compensation Programs (OWCP) decision dated July 8, 2010 which affirmed a March 11, 2010
wage-earning capacity decision. Pursuant to the Federal Employees’ Compensation Act
(FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether OWCP met its burden of proof to reduce appellant’s compensation
based on its determination that the constructed position of receptionist represented her wageearning capacity.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On September 29, 2003 appellant, then a 45-year-old letter carrier, filed an occupational
disease claim alleging that she developed pain in both elbows while casing mail. OWCP
accepted her claim for bilateral medial epicondylitis, bilateral lateral epicondylitis and left ulnar
neuropathy and authorized surgery. Appellant stopped work in 2005 and received wage-loss
compensation beginning March 18, 2005.
Appellant came under the treatment of Dr. Robert Ruth, a Board-certified orthopedic
surgeon, from November 29, 2004 to August 17, 2006, for bilateral medial elbow pain and
numbness related to performing repetitive duties at work. Dr. Ruth diagnosed bilateral ulnar
nerve subluxation at the elbow and bilateral medial epicondylitis. On March 18, 2005 he
performed a right ulnar nerve decompression at the elbow and right medial epicondylectomy and
diagnosed right ulnar nerve subluxation at the elbow and right medial epicondylitis. On June 3,
2005 Dr. Ruth performed a left ulnar decompression at the elbow, left medial epicondyloplasty
with partial medial epicondylectomy and repair of the left flexor pronator tendon origin. He
diagnosed subluxating left ulnar nerve at the elbow and left medial epicondylitis. Dr. Ruth noted
worsening discomfort on the right medial elbow with pain and recommended an anterior
subcutaneous transposition.
On February 9, 2006 he performed a right ulnar nerve
decompression at the elbow and right ulnar nerve anterior submuscular transposition and
diagnosed right cubital tunnel syndrome. Dr. Ruth noted appellant’s status and advised that she
could not work.
On May 25, 2007 OWCP referred appellant to Dr. Steven W. Pearson, a Board-certified
orthopedic surgeon, for a second opinion examination. In a June 14, 2007 report, Dr. Pearson
noted appellant’s history and listed his findings. He noted her work injuries and also advised
that she complained of low back pain. Dr. Pearson noted that examination of the arms revealed
normal range of motion of the shoulder, elbow and wrist, diffuse tenderness around the upper
back, bilateral shoulders, bilateral elbows, wrists and hands, normal strength of the shoulder,
wrist and hand with giveaway weakness bilaterally at the elbow and forearm. He diagnosed
fibromyalgia with symptom magnification, status post bilateral ulnar nerve decompression with
medial epicondylitis, status post right ulnar nerve transposition, diffuse thoracic strain and
lumbar disc disease with spondylosis. Dr. Pearson advised that the majority of appellant’s
lumbar spine condition was not work related but degenerative in nature and would require further
treatment. He noted that she had three failed bilateral upper arm surgeries. Dr. Pearson opined
that appellant would have been totally disabled following each of the three surgeries for
approximately six weeks postoperatively at which time she could have returned to work with
restrictions. He advised that she was precluded from repetitive use of the arms, but could lift up
to 30 pounds, frequently lift 10 pounds and occasionally lift 20 pounds, she was precluded from
continuous pushing, pulling with the upper extremities and she could occasionally reach, handle
and finger items. Dr. Pearson opined, that due to appellant’s bilateral upper extremity
conditions, she could not return to her usual job as she had significant lifting and carrying
restrictions and was precluded from repetitive motions with the upper extremities.
Appellant submitted reports from Dr. Ruth dated June 7 to September 6, 2007. Dr. Ruth
noted that she was permanent and stationary as of September 6, 2007. On September 6, 2007 he
diagnosed status post bilateral ulnar nerve decompression and medial epicondylectomies for

2

subluxating ulnar nerves, revision of the right lunar nerve revision decompression and
submuscular transportation, cervical spine degenerative changes with herniation at C5-6,
bilateral upper extremity pain of unclear etiology and low back pain. Dr. Ruth noted that
appellant could work subject to restrictions of lifting up to 30 pounds, frequently lifting and
carrying 10 pounds and occasionally lifting and carrying 20 pounds, no repetitive pulling,
pushing, gripping or grasping activities with the upper extremities. He opined that she was
unable to perform her usual work duties and recommended vocational rehabilitation.
Dr. Sharon L. Basham, a Board-certified physiatrist, treated appellant from June 12, 2007 to
April 3, 2008, for spondylolisthesis with bilateral L5-S1 foraminal compromise, myofascial pain
syndrome, bilateral ulnar nerve transpositions, right shoulder impingement syndrome and C5-6
degenerative disc disease.
On February 8, 2008 appellant was referred for vocational rehabilitation.2 In a June 27,
2008 rehabilitation plan, the rehabilitation counselor recommended a 90-day job placement plan
and noted that she could perform light sedentary work. It was noted that the employing
establishment was unable to offer work. A rehabilitation plan was prepared and approved by the
rehabilitation counselor and appellant with the objective of obtaining a job as a customer service
representative or a reception clerk. The rehabilitation counselor noted that appellant had a high
school diploma and experience as a procurement clerk and cashier and would receive computer
skills during a summer session at a community college to meet entry level requirements for the
job. The average annual salary for a customer service representative was $28,899.00 a year and
a receptionist, $26,274.00 a year. The counselor stated that these jobs were within appellant’s
educational capabilities and were reasonably available in her commuting area. The rehabilitation
counselor attached job classification for the positions. On June 25, 2008 the counselor requested
Dr. Pearson, the second opinion physician, address whether appellant would be able to perform a
receptionist position and attached a job description. On June 26, 2008 Dr. Pearson noted that
appellant could work as a receptionist as described in the position description.
On July 9, 2008 OWCP advised appellant that the rehabilitation plan developed by her
and her vocational rehabilitation counselor was within her work restrictions. The rehabilitation
counselor’s vocational evaluation and survey of the local labor market revealed a wage-earning
capacity of $28,899.00 a year for the position of customer service representative and reception
clerk. OWCP further advised appellant that at the end of the rehabilitation program, whether
employed or not, it would reduce her compensation. In a November 20, 2008 conference call, it
agreed to extend her training plan through May 23, 2009 so that she could complete two required
computer courses. In a June 24, 2009 conference call, the rehabilitation counselor noted
appellant had a failing grade in the excel computer course but believed that this grade would not
affect her ability to seek employment. The rehabilitation counselor noted that she was provided
with job leads and showed initiative in finding a position; however, the job market was poor.
Appellant submitted reports from Dr. Basham dated June 5, 2008 to June 25, 2009, who
treated appellant for neck, right shoulder pain and radicular symptoms. Dr. Basham diagnosed
2

In an April 11, 2008 telephone conference with appellant regarding the vocational rehabilitation plan
development, appellant noted that a lumbar condition was causing a great deal of pain, that she might need surgery
and that she had filed a claim for a recurrence of disability. OWCP’s claims examiner noted that she had a closed
claim involving a lumbar condition and that the recurrence matter would be addressed separately.

3

spondylolisthesis and myofascial pain syndrome and recommended trigger point injections and
physical therapy. In the June 25, 2009 report, she noted that sensory changes in the ulnar aspect
of appellant’s arm did not correlate with her previous cervical diagnosis nor with ulnar nerve
dermatomes.
In a September 9, 2009 conference call, OWCP’s claims examiner advised that appellant
was referred to rehabilitation after Dr. Pearson’s evaluation when the employing establishment
was unable to accommodate her restrictions. Appellant noted that she was having surgery for her
lumbar condition the next day, September 10, 2009. In a September 29, 2009 rehabilitation
closure report, the rehabilitation counselor noted that she completed her training and was
provided with 90 days of placement services. Appellant was not offered a job with the
employing establishment. The rehabilitation counselor indicated that an extension of placement
services was granted until September 30, 2009 based on appellant’s active participation and the
current economic conditions. The rehabilitation counselor prepared an updated labor market
survey for a receptionist and customer service representative revealed the market was favorable
and that the positions were readily available in sufficient numbers both full and part time in
appellant’s commuting area. The rehabilitation counselor provided a job description for the two
positions.
Appellant submitted reports from Dr. Basham dated September 23 to December 9, 2009,
who treated appellant for pain management. Dr. Basham noted that appellant underwent a L5-S1
fusion and bilateral laminectomy and facetectomy for spondylolisthesis on September 10, 2009.
She diagnosed status post L5-S1 fusion for grade 2 spondylolisthesis with radiculopathy,
myofascial pain syndrome with C5-6 spondylosis, history of bilateral ulnar nerve transpositions
and mood disturbance.
In a December 2, 2009 vocational rehabilitation closure memorandum the rehabilitation
counselor noted that a training program was developed to enhance appellant’s computer and
clerical skills and qualify her for an entry level job in two positions, including receptionist DOT
#237.367.010, with an entry level wage of $400.00 a week. The rehabilitation counselor noted
that the job was considered sedentary and the physical requirements were consistent with the
work restrictions posed by Dr. Pearson. The rehabilitation counselor noted that appellant
received 11 months of computer training which was followed by 100 days of placement services.
Appellant did not obtain employment because she had lumbar surgery for a nonindustrial back
condition. The rehabilitation counselor noted that the updated labor market survey showed that
the job of receptionist was reasonably available.
On February 3, 2010 OWCP issued a proposed reduction of compensation finding that
the evidence established that appellant was partially disabled and had the capacity to earn wages
as a receptionist, DOT #237.367.010, at the rate of $400.00 a week. It noted that this position
was in compliance with Dr. Pearson’s restrictions. OWCP referenced the rehabilitation
counselor’s report which determined that appellant would be employable as a receptionist which
reasonably represents her wage-earning capacity.
Appellant submitted reports from Dr. Basham dated February 17 and 23, 2010, who
noted appellant’s complaints of cervical pain and recommended trigger point injections.
Dr. Basham diagnosed status post L5-S1 fusion for grade 2 spondylolisthesis with radiculopathy,

4

myofascial pain syndrome with C5-6 spondylosis, recent onset of headaches, history of bilateral
ulnar nerve transpositions and mood disturbance. On February 23, 2010 she performed trigger
point injections in the paracervical and upper trapezius area.
In a March 11, 2010 decision, OWCP reduced appellant’s compensation to reflect her
wage-earning capacity as a receptionist effective March 14, 2010.
On March 18, 2010 appellant requested a telephone hearing which was held on
June 1, 2010. At the hearing, she testified about her recent back surgery and stated that she filed
claims for a back injury which she had since 1995.3 Appellant also testified about her symptoms
from the back condition and asserted that her back surgeon informed her that she was totally
disabled for a year subsequent to the September 10, 2009 surgery.
Appellant submitted a July 1, 2008 report from Dr. Richard Scheinberg, a Board-certified
orthopedic surgeon, who treated her for low back pain radiating into the thigh area. He
diagnosed lumbar myofascial pain, rule out discogenic injury and status post multiple cubital
tunnel decompressions and recommended a repeat magnetic resonance imaging scan. Also
submitted were reports from Dr. Basham dated February 17 and 23, 2010, previously of record.
In a March 18, 2010 report, Dr. Basham treated appellant for pain and muscle spasm and noted
that appellant experienced ongoing hypoesthesia in the L5-S1 distribution to the foot. She
diagnosed status post L5-S1 fusion for grade 2 spondylolisthesis with radiculopathy, myofascial
pain syndrome with C5-6 spondylosis, recent onset of headaches, history of bilateral ulnar nerve
transpositions and mood disturbance.
In a July 8, 2010 decision, OWCP’s hearing representative affirmed the prior decision.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.4
Under section 8115(a) of FECA,5 titled “Determination of Wage-Earning Capacity”
states in pertinent part: “In determining compensation for partial disability, the wage-earning
capacity of an employee is determined by his actual earnings if her actual earnings fairly and
reasonably represent her wage-earning capacity.” Generally, wages actually earned are the best
measure of a wage-earning capacity and in the absence of evidence showing they do not fairly
and reasonably represent the injured employee’s wage-earning capacity, must be accepted as
such measure.6 If the actual earnings do not fairly and reasonably represent wage-earning
capacity, or if the employee has no actual earnings, her wage-earning capacity is determined with
due regards to the nature of her injury, her degree of physical impairment, her usual employment,
3

These claims are not before the Board on this appeal.

4

Bettye F. Wade, 37 ECAB 556, 565 (1986); Ella M. Gardner, 36 ECAB 238, 241 (1984).

5

5 U.S.C. § 8115.

6

Hubert F. Myatt, 32 ECAB 1994 (1981); Lee R. Sires, 23 ECAB 12 ( 1971).

5

her age, her qualifications for other employment, the availability of suitable employment and
other factors and circumstances which may affect her wage-earning capacity in her disabled
condition.7 Wage-earning capacity is a measure of the employee’s ability to earn wages in the
open labor market under normal employment conditions.8 The job selected for determining
wage-earning capacity must be a job reasonably available in the general labor market in the
commuting area in which the employee lives.9 In determining an employee’s wage-earning
capacity, OWCP may not select a makeshift or odd lot position or one not reasonably available
on the open labor market.10
ANALYSIS
The Board finds that the medical evidence does not support a finding that the selected
position as a receptionist is within appellant’s physical limitations. The issue of whether an
employee has the physical ability to perform a modified position offered by the employing
establishment is primarily a medical question that must be resolved by the medical evidence.11
OWCP referred appellant to a vocational rehabilitation counselor who identified the
constructed position of receptionist to be within appellant’s physical restrictions. Dr. Pearson,
OWCP’s referral physician, opined that on a June 14, 2007 report appellant was precluded from
repetitive use of the arms, but could lift up to 30 pounds, frequently lift 10 pounds and
occasionally lift 20 pounds, she was precluded from continuous pushing and pulling. In a
June 26, 2008 form report, he noted that appellant could perform the duties of a receptionist.
OWCP relied on Dr. Pearson’s reports that appellant could perform such duties in reducing her
compensation.
The record indicates that appellant had a low back condition since around 1995 and that
she had lumbar spine surgery on September 10, 2009 for a nonaccepted lumbar condition. Prior
to reducing her compensation, appellant submitted reports from Dr. Basham dated September 23
to December 9, 2009, who treated appellant’s September 10, 2009 L5-S1 fusion and bilateral
laminectomy and facetectomy.12 In reports dated February 17 and 23, 2010, Dr. Basham
diagnosed status post L5-S1 fusion for grade 2 spondylolisthesis with radiculopathy and
myofascial pain syndrome with C5-6 spondylosis. Appellant testified at her oral hearing on
June 1, 2010 about her back surgery and that her surgeon informed her that she was totally
disabled for a year after the September 10, 2009 surgery.
In determining wage-earning capacity based upon a constructed position, OWCP must
consider certain factors including the degree of physical impairment, including impairments from
7

See Pope D. Cox, 39 ECAB 143, 148 (1988); 5 U.S.C. § 8115(a).

8

Albert L. Poe, 37 ECAB 684, 690 (1986); David Smith, 34 ECAB 409, 411 (1982).

9

Id.

10

Steven M. Gourley, 39 ECAB 413 (1988); William H. Goff, 35 ECAB 581 (1984).

11

Robert Dickinson, 46 ECAB 1002 (1995).

12

The actual surgical report is not of record.

6

both injury-related and preexisting conditions.13 Appellant’s September 2009 surgery, due to her
preexisting lumbar condition, was not adequately considered by OWCP prior to the reduction of
compensation. At the time OWCP reduced appellant’s compensation, Dr. Pearson had not
examined appellant in well over two years and OWCP did not attempt to obtain a more current
opinion from a physician that included an assessment of how her back condition and her back
surgery impacted her ability to perform the duties of a receptionist. While Dr. Pearson’s
June 14, 2007 report showed an awareness of appellant’s low back condition, this report
significantly predated appellant’s low back surgery as did his June 26, 2008 response to a form
question.14 After her low back surgery, the record contains no current medical report addressing
appellant’s ability to work which takes into consideration both her employment-related and
preexisting conditions. Therefore, OWCP erred in relying on the opinion of Dr. Pearson in
reducing her compensation based on her capacity to perform the duties of a receptionist.15
Accordingly, OWCP did not meet its burden of proof in this case to reduce appellant’s
compensation benefits pursuant to 5 U.S.C. § 8115.
CONCLUSION
The Board finds that OWCP did not meet its burden to reduce appellant’s compensation
benefits pursuant to 5 U.S.C. § 8115.

13

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment and Determining Wage-Earning
Capacity, Chapter 2.814.8.a(2) (October 2009); see also Chapter 2.814.8(d), Medical Suitability, which states that in
determining medical suitability under section 8115(a): “The [claims examiner (CE)] is responsible for determining
whether the medical evidence establishes that the claimant is able to perform the job, taking into consideration
medical conditions due to the accepted work-related injury or disease and any preexisting medical conditions.” See
Betty J. Richardson, Docket No. 03-386 (issued August 1, 2003) (in determining an employee’s wage-earning
capacity based on a position deemed suitable but not actually held, OWCP must consider the degree of physical
impairment, including impairments resulting from both injury-related and preexisting conditions but not
impairments resulting from post injury or subsequently acquired conditions).
14

See Keith Hanselman, 42 ECAB 680 (1991) (OWCP did not meet its burden of proof to reduce compensation
where it did not obtain a detailed current description of appellant’s disability and ability to perform work).
15

See Marvin Elder, Docket No. 03-1421 (issued January 26, 2005) (where the Board found that OWCP should
not decide that a claimant can perform a selected position without considering all of the claimant’s medical
conditions, employment related and nonemployment related, that existed prior to the selection of the position);
Terry L. Hewitt, Docket No. 96-2563 (issued November 16, 1998) (the Board found that OWCP failed to consider
appellant’s preexisting conditions).

7

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated July 8 and March 11, 2010 are reversed.
Issued: August 24, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

